EXAMINER’S COMMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This notice of allowance is responsive to the amendment dated 1/28/2022.  

Allowable Subject Matter / Reasons for Allowance
Claims 1-3 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not fairly disclose or teach the applicant’s claimed invention, including, and in combination with other recited limitations, the valve having a flat shutter with two diametrically opposed sides and have a body with two identical half-bodies disposed symmetrically to each other with respect to the axis of rotation and being comprised of a cut or stamped sheet and having collars that rest against each other and a part of each collar being open due to an offset forming first and secondary diametrically opposed seats and comprising a supporting surface comprised in the same plane and the respective axes of the tubular parts being offset from each other by a distance greater than a thickness of material forming each half-body.  Claim 1 now presents a new combination of limitations not previously examined.  In conjunction with the amendment to claim 1, applicant’s arguments found in the last two paragraphs of page 4 and also on pages 5-6 have been found persuasive.  As applicant has demonstrated a criticality to the amended claim language, particularly in paragraphs 31-34, case law under MPEP214.04 would not be appropriate to apply for a rejection of amended claim 1.  References such as Citroen SA (EP0424197) and Standard Elektrik (DE2427995, supplied by the applicant in the IDS 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                         
	


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”